Citation Nr: 0611171	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the reduction in the veteran's non-service-connected 
pension benefits based upon his receipt of a pension from the 
Government Service Insurance System (GSIS) was valid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla and Regular Philippine 
Army service from March 1945 to March 1946, and served as a 
commissioned officer with the Philippine Scouts from August 
1946 to October 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 adjustment of the veteran's 
monthly pension by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).


FINDINGS OF FACT

1.  The veteran was granted entitlement to a non-service-
connected disability pension in a decision dated in October 
1999.

2.  In February 2003, the veteran reported that he was in 
receipt of a pension from the Government Service Insurance 
System.

3.  The veteran's VA non-service-connected pension was 
reduced by the amount of his GSIS pension, and he was 
notified of the reduction.

4.  The Department of the Treasury quarterly exchange rate 
was used to convert the veteran's countable income from Pesos 
to Dollars.





CONCLUSION OF LAW

The reduction in the veteran's non-service-connected pension 
benefits based upon receipt of a GSIS pension was valid.  
38 U.S.C.A. § 1503 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.32, 3.271, 3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Since the issue on appeal is one that is solely a matter of 
statutory interpretation, the Board finds that VCAA notice in 
this case is not required.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
Therefore, no further assistance or development in accordance 
with the VCAA is necessary in this case.

II.  Legal Criteria, Facts, and Analysis

The record shows that the veteran was awarded entitlement to 
VA non-service-connected disability pension in a decision 
dated in October 1999.  In February 2003, the veteran 
submitted an Improved Pension Eligibility Verification 
Report.  He reported GSIS income of 4,342.45 Pesos per month.  
In April 2003, the RO informed the veteran that it would 
reduce his VA pension payments because of this GSIS income.

In his August 2003 notice of disagreement, the veteran 
contended that his GSIS benefits should not be considered 
countable income.  He believed this benefit was an investment 
rather than income.  It was deducted monthly during his years 
of service with the Philippine Government.  He also disagreed 
with the exchange rate used by the RO to convert the payment 
in Pesos to American Dollars.

In determining a veteran's annual countable income, payments 
of any kind from any source shall be counted as income during 
the twelve-month annualization period in which received, 
unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 
C.F.R. §§ 3.271, 3.272.  Whenever there is a change in the 
maximum annual pension rate, or in the veteran's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change.  See 38 U.S.C.A. § 1503; 38 
C.F.R. § 3.273.  Recurring income means income which is 
received or anticipated in equal amounts, and at regular 
intervals, and which will continue throughout an entire
12-month annualization period.  See 38 C.F.R. § 3.271.

Income that is to be excluded from calculation of the 
veteran's income for pension purposes includes welfare; 
maintenance; VA pension benefits; reimbursement for casualty 
loss; profit from sale of property; joint accounts; medical 
expenses; expenses of last illnesses, burials, and just 
debts; educational expenses; child's income; Domestic 
Volunteer Service Act Programs; distribution of funds under 
38 U.S.C.A. § 1718; hardship exclusion of child's available 
income; survivor benefit annuity; Agent Orange settlement 
payments; restitution to individuals of Japanese ancestry; 
cash surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; monetary allowance under 38 U.S.C.A. chapter 
18 for certain individuals who are children of Vietnam 
veterans; Victims of Crime Act; and Medicare Prescription 
Drug Discount Card and Transitional Assistance Program.  See 
38 C.F.R. § 3.272.

With regard to the veteran's contention, the Board notes that 
pension payments, other than those distributed by VA, are not 
excluded when calculating a veteran's income for non-service-
connected pension purposes.  Therefore, even though he avers 
that his GSIS payments are an investment rather than income, 
this money must be included in the veteran's countable income 
for VA pension purposes.  Since the GSIS pension benefit is 
not specifically excluded from calculation, it must be 
deducted from the veteran's VA pension benefits.  See 
38 C.F.R. § 3.721, 3.272.

With regard to the veteran's contention that the reduction in 
his income was miscalculated, 38 C.F.R. § 3.32 provides that, 
when determining the rates of pensions, income received or 
expenses paid in a foreign currency shall be converted into 
U.S. dollar equivalents employing quarterly exchange rates 
established by the Department of the Treasury.

In the veteran's August 2003 notice of disagreement, he 
indicated that if he tried to change his Pesos into U.S. 
dollars, he would not be able to get the same exchange rate 
that the RO utilized.  As noted above, in calculating 
exchange rates for pension purposes, VA is bound by the 
quarterly exchange rates published by the Department of the 
Treasury.  38 C.F.R. § 3.32.  As shown in the October 2003 
statement of the case, the RO did rely on the exchange rate 
from the Department of the Treasury.  Therefore, to whatever 
extent the rate submitted by the veteran in August 2003 
slightly differed from the rate used by the RO, the Board 
finds that the RO applied the proper currency exchange rate 
to the veteran's income.


Based upon the above, the Board finds that the veteran's 
claim must be denied.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The reduction in the veteran's non-service-connected pension 
benefits based upon his receipt of a pension from the 
Government Service Insurance System was valid.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


